828 F.2d 1020
Franklin Evon SEBETICH, Appellantv.UNITED STATES of America.
No. 84-3665.
United States Court of Appeals,Third Circuit.
Sept. 18, 1987.

Prior report:  3rd Cir., 776 F.2d 412.
Before GIBBONS, Chief Judge, and SEITZ, WEIS, HIGGINBOTHAM, SLOVITER, BECKER, MANSMANN, and GREENBERG, Circuit Judges.


1
SUR PETITION FOR PANEL REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
The petition for rehearing filed by appellant, Franklin Evon Sebetich, in the above-entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is DENIED.